DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Claims 1, 6-16, 18-19, and 25-28 are currently pending and have been fully considered.
Claims 2-5, 17, and 20-24, have been cancelled.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 6-10, 12-14, 16, 18-19, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over SAMEJIMA (JP 57111389) and the machine translation of the abstract and description of SAMEJIMA and in view of AGAR et al. (pp 107-111).
b) nonionic surfactant), an inorganic salt, water (c) aqueous phase) and an oil (d) organic phase). An aqueous solution of pulverized coal (a) carbonaceous material particles with particle) is added to the emulsion.
The surfactant is taught to include an ethylene oxide adduct of nonylphenol (b) nonionic surfactant).
The oil is taught to include fuel oil or light oil.
The pulverized coal is taught to have a particles size of 3 mm or less (a) carbonaceous material particles with particle).
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ.233, 235 (CCPA 1955).
The preferred ratio of oil: water is 40:60 to 60:40.  SAMEJIMA further teaches in paragraph 2 of the machine translation of the description of SAMEJIMA that the ratio of water to oil: may be 40:60 to 80:20 which encompasses 0.67 to 4.
The claimed ratio of 1/7.5 to 1/1.65 equates to a range of 0.13-0.61.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
In re Aller, 220 F.2d 454, 456, 105 USPQ.233, 235 (CCPA 1955).
The preferred amount of oil is in an amount of 3-30 wt%.
SAMEJIMA does not explicitly teach that the coal can comprise torrefied wood particles.
However, AGAR et al. teach bio-coal produced from torrefied lignocellulosic sources as substitutes / replacements for coals. AGAR et al. teach in the introduction section of page 107 that bio-coal or green coal is a fossil coal substitute.
It. would be obvious to one of ordinary skill in the art to use torrefied lignocellulosic sources such as wood (bio-coal) as a substitute for coal in the process that SAMEJIMA teaches with a reasonable expectation of success.
The pulverized coal is taught to have a particles size of 3 mm or less (a) carbonaceous material particles with particle).  SAMEJIMA further teaches that at least 50% is 1mm - 0.01 mm.   1mm is 1000µm and 0.01 is 10 µm.
The current claims are directed toward a D10 is from 1 to 10 µm.
The current claims are directed toward a D90 is from 50 to 500 µm.  
In re Aller, 220 F.2d 454, 456, 105 USPQ.233, 235 (CCPA 1955).
Regarding claim 6, an example is taught in paragraph 2 on page 2 of the machine translation in which 200 parts coal is dispersed in 1000 parts water.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ.233, 235 (CCPA 1955).
Regarding claims 7-9, the surfactant is taught to include an ethylene oxide adduct of nonylphenol (b) nonionic surfactant).
Regarding claim 10, the amount of surfactant used is taught to comprise 0.05 - 1.0 %.
Regarding claim 12, the oil phase is taught to be generally 3-30 wt%.  The aqueous phase would therefore comprise 2 - 45% based on a preferred ratio of oil: water as 40:60 to 60:40.
(fossil-based fuel and petroleum based fuel).
Regarding claim 26, SAMEJIMA teaches the preferred ratio of oil: water is 40:60 to 60:40.  SAMEJIMA further teaches in paragraph 2 of the machine translation of the description of SAMEJIMA that the ratio of water to oil: may be 40:60 to 80:20 which encompasses 0.67 to 4.
Regarding claim 28, the amount of surfactant used is taught to comprise 0.05 - 1.0 %.
The aqueous phase would therefore comprise 2 -45%.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SAMEJIMA (JP 57111389) and the machine translation of the abstract and description of SAMEJIMA in view of AGAR et al. (pp 107-111) as applied to s 1, 6, 7-10, 12-14, 16, 18-19, 26 and 28 above, and further in view of NOBORU (EP0808889).
The above discussion of SAMEJIMA is incorporated herein by reference.
SAMEJIMA does not seem to explicitly teach that the nonionic surfactant has a MLB in the range of 10-14.
However, NOBORU teaches super-heavy oil emulsion fuel that uses nonionic surfactants that have a HLB of 13-19.
It would be obvious to one of ordinary skill in the art to use a nonionic surfactant with a HLB of 13-14 with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over SAMEJIMA (JP 57111389) and the machine translation of the abstract and description of SAMEJIMA and AGAR et al. (pp 107-111) as applied to claims 1, 5, 7-10, 12-14,16, 18-19, 26, and 28 above, and further in view of BOEHMKE et al. (U.S. 4547199).
The above discussion of SAMEJIMA in view of AGAR et al. is incorporated herein by reference.

SAMEJIMA does not explicitly teach the formula of the nonionic surfactants that may be used.
However, BOEHMKE et al. teach aqueous coal slurries with aralkyl polyalkylene glycol ethers with the formula:

    PNG
    media_image1.png
    314
    779
    media_image1.png
    Greyscale

wherein R1 may be an optionally substituted aryl radical,
R2 and R3 are identical or different and denote hydrogen, alkyl or optionally substituted aryl, or optionally substituted aryl,
X represents a number in the range from 1 to 3,
Y represents a number in the range from 1 to 400,
R4 denotes hydrogen or a radical, and
R5 denotes hydrogen, alkyl or optionally substituted aryl.
BOEHMKE et al. teach in lines 26-34 that, known surface-active substances (surfactants) are unsatisfactory for industrial application because the viscosities 
It would be obvious to one of ordinary skill in the art to use the surface-active substances that BOEHMKE et al. teach as the surfactants in SAMEJIMA.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 1, 6, 7, 10, 12-16 and 18-19 are rejected under 35 U.5.C. 103 as being unpatentable over LI (CN 1354227) in view of AGAR et al. (pp 107-111).
Regarding claims 1 and 19, LI teaches a three component fuel that is formed from coal, water and oil. The composition comprises 4-20 wt% coal, oil from 70-90 wt%, water from 5-20wt%, and 0.5-5% of a dispersant. The dispersant is taught to include surfactants.
The coal is taught to comprise particles sizes of less than 10 microns.
The current claims are directed toward a D10 is from 1 to 10 µm.
The current claims are directed toward a D90 is from 50 to 500 µm.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
In re Aller, 220 F.2d 454, 456, 105 USPQ.233, 235 (CCPA 1955).
A surfactant is taught to be added, and may be a nonionic surfactant, and includes an ester based nonionic surfactant.
LI does not explicitly teach that the coal can comprise torrefied wood particles.
However, AGAR et al. teach bio-coal produced from torrefied lignocellulosic sources as substitutes / replacements for coals. AGAR et al. teach in the introduction section of page 107 that bio-coal or green coal is a fossil coal substitute.
It would be obvious to one of ordinary skill in the art to use torrefied lignocelluiosic sources such as wood (bio-coal) as a substitute for coal in the process that LI teaches with a reasonable expectation of success.
Therefore, the invention as a whole would be prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 6, LI teaches 4-20 wt% coal.
A prima facie case of obviousness exists wherein the ranges overlap.
Regarding claims 7-9, LI teaches an ester based non-ionic surfactant.

Regarding claim 12, the aqueous phase is taught to be generally from 5-20 wt%.
A prima facie case of obviousness exists wherein the ranges overlap.
Regarding claims 13-14, LI teach that the oils include mineral oils such as fuel oils that include heavy oils, light oils, kerosene, and tar oils (fossil-based fuel and petroleum based fuel).
Regarding claim 15 and 27, LI teaches an oil phase from 70-90 wt%.
A prima facie case of obviousness exists wherein the ranges overlap.
Regarding claim 26, LI teaches the aqueous phase is from 5-20 wt% and the oil phase is from 70-90 wt%.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 28, the amount of surfactant used is taught to comprise 0.5 - 5.0 wt%
The aqueous phase would therefore comprise 5-20 wt%.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 1354227) in view of AGAR et al. (pp 107-111) as applied to claims 1, 6, 7,1.0,1.2-16 and 1.8-19 above, and further in view of BOEHMKE et. al. (U.5. 4547199).
The above discussion of LI in view of AGAR et al. is incorporated herein by reference.
LI teaches a nonionic surfactant and includes ester based nonionic surfactant,
LI does not explicitly teach the formula of the nonionic, surfactants that may be used. However, BOEHMKE et al. teach aqueous coal slurries with aralkyl polyalkylene glycol ethers with the formula:

    PNG
    media_image2.png
    313
    807
    media_image2.png
    Greyscale

wherein R1 may be an optionally substituted aryl radical,

X represents a number in the range from 1 to 3,
Y represents a number in the range from 1 to 400,
R4 denotes hydrogen or a radical, and
R5 denotes hydrogen, alkyl or optionally substituted aryl,
BOEHMKE et al. teach In lines 26-34 that, known surface-active substances (surfactants) are unsatisfactory for industrial application because the viscosities are too high. BOEHMKE et al. teach that, the aralkyl polyalkene glycol ethers are can be used in aqueous coal slurries.
It would be obvious to one of ordinary skill in the art to use the surface-active substances that BOEHMKE et al. teach as the surfactants in LL
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 

Applicant further argues that it would not be a matter of optimization or workable ranges to use a D10 from 1 to 10 µm and a D90 from 50 µm to 500 µm as SAMEJIMA do not teach D10 and D90 as result-effective variables.
This is not persuasive as SAMEJIMA teaches ranges that overlap the ranges are currently claimed.  SAMEJIMA teaches pulverized coal with a particles size of 3 mm or less and with at least 50% from 1 – 0.01 mm.  
Applicant further argues that the weight ratios of the aqueous phase to the organic phase do not overlap with the claimed weight ratio of 1/7.5 to 1/1.65.  
This is not persuasive as SAMEJIMA teaches a weight ratio of aqueous phase to the organic phase as 40:60 to 60:40.  40:60 to 60:40 is from 1/1.5 to 1:0.67.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ.233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/MING CHEUNG PO/Examiner, Art Unit 1771    



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771